DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1, 2, 7-9 and 11-17 are currently pending and are addressed below.
Examiner notes. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Response to Arguments
Applicant’s response arguments, with regards to claims 1, 2, 7-9 and 11-17, filed on 03/18/2022 are moot in view of the new grounds of rejection under the combination of Rolf and Gravino which is necessitated by Applicant’s amendments.
With regards to argument of 101 rejection,  on page 11 of the applicant response, the applicant argues that claim include the limitation “"a navigator configured to provide route guidance based on the created course when the created course is different from the efficiency-oriented course." And this feature in claim 1 integrates the alleged judicial exception to practical application, Examiner respectfully disagrees, the step of “providing route guidance” where the additional limitations of a processor/memory, the examiner submits that the processor is recited at a high-level of generality (i.e., as a generic computer component performing generic calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “provide route guidance”  step  is recited at a high-level of generality (i.e., as a generic outputting) such that they amounts to mere post solution activities to apply the recited abstract idea(s) in the field of navigational route guidance.
 
Claim Objections
Claim 17  is objected to because of the following informalities: claim 17 recites “circuitry configured to: “set …..” and “create a course”, however, the step includes “a navigator configured to provide route guidance…..”, for steps consistency should be replace with –provide route guidance …….— or similar.
  Appropriate correction is required.
 
Conditional Limitations
2.	Claims 1 and 15-17 contain various conditional limitations. 
Claims 1 and 15-17, recites determine whether the created course includes a first requisite facility for each first required travel time, and determine whether the created course includes a second requisite facility for each second required travel time …. a course setting unit configured to set the course as a proposed course for route guidance.
With respect to system claims 1 and 15-17, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occurs. See MPEP 2111.04, II. Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-2, 7-9 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1 is directed to an information processor (i.e., a machine). Claim 15 is directed to an information processor method (i.e., a process). Claim 16 is directed to a recording medium containing a program (i.e., a manufacture). Claim 17 is directed to an information processor with circuitry (i.e., a machine). Therefore, claims  1 and 15-17 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 15-17 include the recitations “calculate course evaluation points…”, and “determine whether the created course….. first/second requisite facility”  steps that recites an abstract idea. 
The examiner submits that the recitations “calculating…”, and “determine…...” step limitation(s) constitute a “mental process” type of abstract idea because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are a processor/recording medium, and “set a starting point, one or more via-points, and a destination point…” step; “create a course…” step; “set the course…for route guidance…” and “provide route guidance ..” steps.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a processor/memory, the examiner submits that the processor is recited at a high-level of generality (i.e., as a generic computer component performing generic calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “set a starting point, one or more via-points, and a destination point…” step; “create a course…” step; “set the course…for route guidance…” step  are recited at a high-level of generality (i.e., as a generic outputting/selecting) such that they amounts to mere solution activities and step of “provide route guidance ..” which is a post solution activity to apply the recited abstract idea(s) in the field of navigational route guidance.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1 and 21 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor/memory, the examiner submits that the processor is recited at a high-level of generality (i.e., as a generic computer component performing generic calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “set a starting point, one or more via-points, and a destination point…” step; “create a course…” step; “set the course…for route guidance…” step  are recited at a high-level of generality (i.e., as a generic outputting/selecting) such that they amounts to mere solution activities, and step of “provide route guidance ..” which is a post solution activity to apply the recited abstract idea(s) in the field of navigational route guidance.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05 I.A.; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity. See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity).  Hence, the claim is not patent eligible.
Dependent claims 2 and 7-9, 11-14
Step 1: Claims 2, 7-14 are dependent of claim 1 which is an apparatus (thus the claims are to a Machines (Step 1: yes).
Step 2A Prong One: claims 2, 7-9, 11-14 recite the limitation of “revise the course…” steps in (claim 2); and  “calculate route evaluation points for each of 25proposed routes in each of segments…; and select… one proposed route…connect the proposed routes …to create the course” step in (claims 7-9).
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The steps above are also recited at a high-level of generality (i.e., as a generic outputting/selecting/display means) and amounts to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
Step 2B: The claims 2, 7-9 and 11-14 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
Therefore, claims 1, 2, 7-9 and 11-17 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.




Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf US20170016733 in view of Gravino et al. US9008888.
With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as an automated driving system, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

9.	Regarding claim 1, 15, 16, and 17, Rolf discloses an information processor, a method, and a readable medium, comprising a processor, and a memory storing instructions, when executed, causing the processor to perform as a processor, and a memory storing instructions, when executed, causing the processor to perform as: 
a setting unit configured to set a starting point, one or more via-points, and a destination point (see at least [¶0025]: destination is input/set by user, device location (which is the starting point) is derived/set from GPS/GNSS or maybe enter/set using device input; plural via points B to G shown set in fig.4 between stating point A and destination point J which links to POIs and or user created observations per [¶0027-0031]);
a course creation unit configured to create a course serially coupled between the starting point, the one or more via-points, and the destination point set by the setting unit (shown in fig. 4: course R301, R303, and R305 coupled starting point A and destination J; see at least [¶0052]); 
a course evaluation unit configured to calculate course evaluation points based on a predetermined evaluation criterion, with respect to the course created by the course creation unit (course R301, R303, and R305 are rated using route link/segment value (see table of Fig.5) to select one of the three course with the highest scenic value/point such as course R301; see at least [¶0060-0066]);
a determination unit configured to: determine whether the created course includes a first requisite facility for each first required travel time, and determine whether the created course includes a second requisite facility for each second required travel time that is different from the first required travel time; (the system determine the scenic value of the route where the scenic route includes a scenic facility or place (lighthouse, historical buildings, POI etc.), natural observations places and antiques places), that means a predetermined requisite point or facilities is included in the course. furthermore, Rolf discloses the system compute multiple required route travel times to destination that includes different scenic places, that means system determines the required first and second travel distance/time  to first and second scenic facility respectively see at least [¶ 02-03, 028, 032-038, 059 & 065-066] and Fig. 2 & 4)
a course setting unit configured to set the course as a proposed course for route guidance, in response to calculation of the course evaluation points and determination of the first and second requisite facilities;(see at least [¶0084]: “The device 122 is a smart phone, a mobile phone, a personal digital assistant (PDA), …”; [¶0085]: “The device 122 may then provide the end user with information about the route in the form of guidance that identifies the maneuvers required to be taken by the end user to travel from the origin to the destination location… mobile device 122 show detailed maps on displays outlining the route, the types of maneuvers to be taken at various locations along the route, locations of certain types of features, and so on”… That means the course R301 of Fig. 4 is in a navigation device for maneuvers/guidance from starting point, through scenic via points, leading to a destination see at least [¶ 085-086]).
a navigator configured to provide route guidance in response to setting the proposed course as a course for the route guidance (mobile device  show detailed maps on displays outlining the route and route guiding see at least [¶ 085-086]).
Furthermore, Rolf includes structure that is capable of performing functions in claims. 
Rolf does not explicitly disclose computing required travel times.
Shall be noted that Rolf discloses the system compute the required travel distance route includes the scenic facility/place, however if the required travel distance is computed then travel is determined and for more clarification the Examiner is using a secondary reference of Gravino.
Gravino is directed navigation to destination includes multiple point of interest. Gravino discloses the determine the travel time to destination which includes multiple point of interest (POI), where the system compute required travel time to each POI (see at least col. 5, lines 22-37, col. 8 lines 27-38 and Fig. 3A-3D). Therefore, from the teaching of Gravino, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Rolf to use the techniques of computing the required travel times to each POI/friendly place similar to that of the teaching of Gravino in order to enhance user experience by improving map visuals for state roads during long trips.

10.	Regarding claim 2, Rolf discloses wherein the course setting unit is configured to revise the course regarding which a determination is made that the number of the course evaluation points is smaller than a predetermined reference value (see at least [¶0052]: “Each course R301, R303, and R305 are made up of a series of links”; see at least [¶0053 and ¶0059-0065]: R301, R303, and R305 are configured with a minimum hash value that is less than a predetermined value of 1 for example (0.0524, 0.0111, 0.0330); see at least [¶0065-¶0066]: “server selects different candidate route until all potential routes are exhausted or the server 125 reaches a predefined limit” to find the candidate route with the “highest attribute” which means the courses are configured to be revised until a highest attribute course R301 is found).

11.	Claims 7-9  and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf in view of Gravino further in view of US8825403 by Kadous (Kadous hereafter).
12.	Regarding claim 7-9, Rolf discloses a route evaluation unit configured to calculate route evaluation points for each of segments, on a basis of a condition of a road in the relevant segments being coupled between respective two nearest neighbors of a sequence from the starting point to the destination point through the one or more via-points {relevant course R301 of fig. 4 has a road segment sequence AB, BH, HG, and GJ from starting point A direction to destination J (see at least  [¶0052] which is between two nearest neighbors AB and GJ of a sequence from the starting point A to the destination point J through the one or more via-points of fig. 4}; and a route selection unit configured to select, on a basis of the route evaluation points each of the segments (road segments of fig. 4 selected using table of fig. 5), wherein the course creation unit is configured to create the course {points/score from table 5 are used to form course R301 from route sections in fig. 4 base on evaluation score, see at least [¶0060-0066]).
Rolf does not explicitly disclose route evaluation points for each of proposed routes in each of segments (segments shown in Fig. 4 of Rolf), and select on a basis of the route evaluation points, and one proposed route from the proposed routes for each of the segments, and connect the proposed routes.
Kadous is directed to planning a navigation route based road scores. Kadous discloses route evaluation points for each of proposed routes in each of segments, select on a basis of the route evaluation points, one proposed route from the proposed routes for each of the segments, connect the proposed routes (“wherein multiple routes traverse a same road segment; determining a route-based score for the road segment for each of the multiple routes that traverse the road segment…the segment score for each road segment comprises determining the highest route-based score for the road segment” (see at least col. 1, lines 50-51); Fig. 5 shows road segments 501A to 501D showing proposed routes and one propose route within each segment including a road). Therefore, from the teaching of Kadous, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Rolf to use the techniques of selecting a route from a plurality of routes within a road a segment based on points/score similar to that of the teaching of Kadous in order to enhance user experience by improving map visuals for state roads during long trips.

13.	Regarding claim 11-14, Rolf discloses wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof (see at least claims 3-4: “the route attribute is a popularity of the route”…“the route attribute is a scenic value of the route”… which corresponds to at least a position of the road, a feature of the road, or public reputation of the road, or any combination thereof).
Kadous furthermore, discloses wherein the condition of the road includes a position of the road, a feature of the road, weather on the road, or public reputation of the road, or any combination thereof (col. 4, lines 47-50: “a score, the radius of the road segment, indicative of how far users are travelling when using that road segment”… which corresponds to a reputation; road segments attributes (see col. 4) includes “segment location” and road usage such as “parking lot” which corresponds to at least position of the road). Therefore, from the teaching of Kadous, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Rolf to use the techniques of selecting a route based on road conditions similar to that of the teaching of Kadous in order to enhance user experience by improving map visuals for state roads during long trips.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667